3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassai et al. (US2004/0149790).
Regarding claim 1, Kassai discloses a child carrier comprising: a carrying harness (505, 506; or 603, 602) installable over a caregiver' torso; and a child supporting part (700) operable to attach to and detach from the carrying harness, wherein the child supporting part includes a body support panel (at 118) and a child attachment (at 113) connected with each other, and a waist pad (at 503; [0173]) that is connected with the body support panel and is installable around a caregiver’s waist, the child attachment being operable to attach the child supporting part to a child around the child's waist, and the child supporting part being attachable to a caregiver independently of the carrying harness. See Figs. 18-19 and 26. 
Regarding claim 2, the child attachment is adapted to fasten to the body support panel around a child's waist for holding the child supporting part with the child while the child supporting part is separated from the carrying harness. See Figs. 1-3.
Regarding claim 3, the child attachment includes a crotch pad (at 111, 112) connected with the body support panel. See Fig. 28. 
Regarding claim 4, the crotch pad is rotatable relative to the body support panel. See Figs. 5-6. 
Regarding claim 5, the crotch pad has two transversally opposite ends (at 116, 117) provided with two fastening parts, the crotch pad being attachable to the body support panel around a child's waist by engaging two strips (at 132) provided on the body support panel with the two fastening parts. See Figs. 1-6. 
Regarding claim 10, the waist pad (505, 506; or 603, 602) is provided with two waist straps that are attachable to each other around a caregiver's waist. 
Regarding claim 12, the carrying harness includes a support panel having two shoulder extensions (505, 506) and a back portion (at 201), two first attaching parts (at 709) respectively coupled to the two shoulder extensions, and two second attaching parts (at 612) coupled to the back portion, the two first attaching parts being operable to respectively engage with or disengage from two first anchor structures (707) provided on the child supporting part, and the two second attaching parts being operable to respectively engage with or disengage from two second anchor structures (at 726) provided on the child supporting part. See Fig. 19. 
Regarding claim 13, any of the first and second attaching parts include a snap link. See Fig. 19. 
Regarding claim 14, any of the first and second anchor structures includes a loop. See Fig. 19. 
Regarding claim 15, the carrier is adapted to hold a child close to a caregiver in an inward facing position and an outward facing position. See Figs. 1-19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kassai as applied above in further view of Jung et al. (US 2012/0298702).
Regarding claim 6, Kassai does not disclose buttons. Jung, which is drawn to a child carrier, discloses using fastening parts that include buttons (400). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use buttons as disclosed by Jung on the carrier of Kassai in order to fasten parts together. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use buttons, since it was known in the art that buttons can be used as fasteners.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kassai as applied above in further view of Vialpando et al. (US 9,480,344).
Regarding claim 7, Kassai does not disclose an opening as claimed. Vialpando, which is drawn to a child carrier, discloses a child supporting part (Fig. 5) that includes an opening (29) adapted to receive the passage of a crotch strap of a child supporting apparatus. See Figs. 1-5. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an opening, as disclosed by Vialpando, on the carrier of Kassai in order to attach it to a child supporting apparatus.
Regarding claim 8, the child attachment includes a crotch pad (111, 112) connected with the body support panel, and the opening (as modified above) can be located below the crotch pad as it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the opening located as claimed in order to attach the device to a seat, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.
Regarding claim 9, the crotch pad, as modified above, includes a slot for holding a crotch strap of a child supporting apparatus with the crotch pad. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kassai as applied above in further view of Caperon (US 7,766,199).
Regarding claim 11, Kassai does not disclose hip support panels as claimed. Caperon, which is drawn to a child carrier, discloses a child supporting part further including two hip support panels (600, 620) connected with a body support panel, the two hip support panels being foldable over the body support panel and unfolded and attached to a waist pad (760) to provide hip support for a child. See Figs. 1-4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use hip support panels, as disclosed by Caperon, on the carrier of Kassai in order to adjust the carrier to fit different sized children. 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kassai and Vialpando as applied above in further view of Bangert (US 7,686,195).
Regarding claim 16, Kassai does not disclose a seat portion or pocket as claimed. Vialpando discloses a child supporting apparatus (16) that comprises a seat portion (Fig. 7) adapted to receive a child and a child supporting part of a child carrier attached to a child. See Figs. 1-5. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use seat as disclosed by Vialpando in order to attach the carrier of Kassai and safely transport it in something like a vehicle. 
Moreover, Banger, which is drawn to a child carrier, discloses a pocket (16) for receiving a carrying harness of the child carrier separate from a child supporting part. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a pocket, as disclosed by Bangert on the child carrier or Kassai in order to hold and secure items. 
Regarding claim 17, the seat portion, as modified above, has a left and a right side respectively provided with two storage compartments, insofar as claimed and shown, for receiving at least partially two waist straps of the child supporting part. See Vialpando, Figs. 3 and 7. 
Regarding claim 18, the child supporting apparatus has a carry handle (19), the pocket capable of being provided on the carry handle. See above. 
Regarding claim 19, the child supporting apparatus is a child safety seat. See Vialpando, Figs. 3 and 7.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. It is the Office’s position that the claims, particularly claim 1, as currently constructed is sufficiently described by Kassai. The “harness” as currently claimed need only include the shoulder straps (505, 506; or 603, 602). As such, the child supporting part (700) can be attached to only the waist belt (503) independent of the carrying harness, with or without a baby present. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734